Citation Nr: 1454506	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  06-29 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an initial disability rating in excess of 20 percent for residuals of prostate cancer from June 22, 2005, and to a rating in excess of 40 percent from May 17, 2011.

REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The Veteran had active service from June 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. Jurisdiction has since been transferred to the St. Petersburg, Florida RO.

The case was previously before the Board in June 2013 and the benefits at issue were denied. By order dated in July 2013, the matter was remanded by the Court of Appeals for Veterans Claims pursuant to a joint motion for remand, to determine if the Veteran had a then-pending appeal of a claim for a total disability rating based on individual unemployability (TDIU) that was not addressed by the VARO or the Board in its June 2013 decision. 

The matter will be remanded to ensure the Veteran's due process rights are protected. 

REMAND

While in January 2014, the RO denied the Veteran's claim of entitlement to TDIU, the Board has re-examined the record and has determined that the claim for TDIU was both denied and an appeal pending at the time of the Board's June 2013 decision. Rice v. Shinseki, 22 Vet.App. 447 (2009)((holding that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating)).

Essentially, the January 2014 decision by the RO is null and the matter will be readjudcated on appeal dating back to the submission of the Veteran's claims for an increased disability rating for the residuals of prostate cancer. 

However, although pending appellate review, it may be prejudicial to the Veteran's due process rights if the Board were to decide the TDIU issue at this time. The matter is therefore REMANDED to the RO for the following actions:

Ask the Veteran, and his representative if he has any further medical or lay evidence indicating the severity of his prostate cancer residuals since one year prior to the current claim, and any similar evidence indicating that he is unemployable due to service-connected disorders. Provide the necessary authorizations for release of information and obtain the evidence.

Then readjudicate a pending claim of entitlement to TDIU, to include consideration of the appropriateness of currently service-connected ratings, and including all evidence obtained pursuant to the claim decided in October 2005. Conduct any appropriate medical or other factual inquiry. If the matter is not resolved to the Veteran's satisfaction, issue a Supplemental Statement of the Case and conduct all appropriate appellate proceedings. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



